IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37969

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 378
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 3, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MANUEL PEREZ,                                    )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Gregory M. Culet, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of five years, for vehicular manslaughter, affirmed; order denying
       I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge

PER CURIAM
       Manuel Perez pled guilty to vehicular manslaughter. Idaho Code §§ 18-4006(3)(a), 18-
4007(3)(a). The district court sentenced Perez to a unified term of ten years, with a minimum
period of confinement of five years. Perez filed an Idaho Criminal Rule 35 motion, which the
district court denied. Perez appeals asserting that the district court abused its discretion by
imposing an excessive sentence and by denying his Rule 35 motion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State



                                                1
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Perez’s Rule 35 motion.1 A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.            State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Perez’s judgment of conviction and sentence, and the district court’s order
denying Perez’s Rule 35 motion, are affirmed.




1
        The State argues that the district court lost jurisdiction to entertain the motion because the
court did not act within a reasonable time after the 120-day time limit in the rule. However, the
record cited is inadequate to make that determination and we will, thus, review the merits.

                                                     2